DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Allowable Subject Matter
3.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of smart cards which include fingerprint sensors, which comprises sensing patterns and further includes authentication methods, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed smart card comprising: an integrated circuit (IC) chip storing information; and a fingerprint sensor package sensing a user's fingerprint and transmitting a signal for a sensing result to the IC chip, wherein the fingerprint sensor package comprises: a plurality of first sensing patterns disposed in a sensing region of the fingerprint sensor package and extending in a first direction; first ground patterns disposed in an edge region that at least partially surrounds the sensing region, wherein the first ground patterns are disposed at substantially the same level as the first sensing patterns, and applied with a reference potential; a plurality of second sensing patterns disposed in the sensing region of the fingerprint sensor package and extending in a second direction crossing the first direction; and second ground patterns disposed in the edge region, and at substantially the same level as the second sensing patterns, wherein the second ground patterns are connected to the first ground patterns, wherein 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached form PTO-892, reference cited.
Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 11, 2022